IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 96-30056
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

BILLY D. MCLEOD,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                      USDC No. 94-CR-74 A M2
                        - - - - - - - - - -
                           June 19, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Billy D. McLeod, # 02571-095, moves for permission to appeal

in forma pauperis (IFP) the denial of his motion pursuant to 28

U.S.C. § 2255.    McLeod argues that his guilty plea was

involuntary due to ineffective assistance of counsel based on

erroneous advice regarding his sentencing guidelines range,

erroneous advice that he could not withdraw his guilty plea, and



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-30056
                                -2-

failure to advise that his arrest and the search of his home were

illegal.   He also argues that the Government breached its plea

agreement.   He also argues that counsel was ineffective for

advising him not to file a direct appeal.   He further argues that

his arrest and the search of his home were illegal.

     We have reviewed the record, the district court's opinion,

and appellant's brief and discern no reversible error.    See

United States v. McLeod, No. 94-74-A (M.D. La. Sept. 1, 1995).

Further, we hold that McLeod's appeal is frivolous, and

accordingly, we DENY IFP and DISMISS the appeal as frivolous.

See Howard v. King, 707 F.2d 212, 220 (5th Cir. 1983); 5th Cir.

R. 42.2.

     IFP DENIED, APPEAL DISMISSED.